DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 states, “mitigates formation of the at least a portion one sulfur and/or …” and it is unclear what this means. How would one determine/measure/compare if “formation of at least a portion” of sulfur and/or a sulfur containing compound is less severe? Also, the use of “one” seems to be incorrect.
Regarding claim 20, the wording of lines 1-3 and 6-7 make it unclear if the “transition metal in the first aluminum alloy” is to be an actual component of the container material or if it is to be provided inside of the container. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferrarini, Packaging of Wine in Aluminum Cans in view Rixford, The Wine Press and the Cellar: A Manual for the Wine-maker and in view of Cowey, Excessive Copper Fining of Wines Sealed Under Screwcaps and in view of More Wine! Copper Sulfate Trials and Nygaard, Does the choice of closure influence the sensory development of wines? Which closures are most ‘green’?
Regarding claims 1-10, 12, 13, 14, Ferrarini discloses a process of packaging wine in aluminum cans as an alternative to glass and teaches filling the inner can body, which has been treated with a coating to prevent corrosion, with wine and sealing the can with an aluminum closure (page 9). Ferrarini does not expressly disclose the particular wine product or wherein the end closure is an “oxygen permeable end closure”.
Rixford teaches that it is known in the art to treat raw wine, i.e., wine in an undesirable state, with fining agents. Rixford state in the section How Prepared for Bottling, that the only way to ensure safety form deposits is to carefully “rack and fine it to get rid of the insoluble matters in suspension. If it is not clear after one fining, it must be drawn off and the process repeated.” (page 155). Rixford also teaches wines are clarified by fining (page 99), such as an “albuminous substance” (Claim 12) (page 101), wherein a “fining agent” is added to the wine and later removed (page 102, last line, page 104, “In no case, however, should it be allowed to remain on the finings after it has cleared”). Thus, one of ordinary skill in the art at the time of the invention would have been motivated to provide a treated raw wine, wherein said wine was treated with a fining agent and removed said fining agents, to ensure the integrity of the wine. Rixford does not expressly teach treating wine with copper.
 Cowey teaches that it is known in the art to add copper to wine immediately prior to bottling (1st paragraph) and that “it has been observed that copper sulphate is generally being added to wine in order to remove any type of reductive character that is detected during winemaking.” (4th paragraph) and that an amount of 0.5ppm or less has been proven to be a suitable amount (5th paragraph). Further, it is taught that copper sulphate can be used to remove hydrogen sulfide, a cause of unwanted odor, in red and white wines when used at the final stage of fermentations (After fermentation). Thus, contacting wine during bottling with copper sulphate to remove unwanted odors such as hydrogen sulfide is known in the art. Cowey teaches that regulations allows for a concentration 0.5ppm or below and that one would want to only use levels needed since copper can increase the risk of haze after bottling and can also increase the risk of oxidation. Cowey does not expressly disclose a concentration of no more than 0.2ppm. 
More Wine discloses that performing bench trials allows you to determine the minimum amount of copper that you can add to wine to be effective and states that since very weak concentrations of copper (0.1ppm-0.5ppm) are being added, one should be careful not to add too much because elemental copper in high concentrations is toxic. Since the minute amount may be difficult and tedious to measure, the best way to make the addition is prepare a stock solution of copper sulfate solution (hydrated copper sulfate) and dilute from there. In doing so one can better control the minute amounts and would also have the benefit of having a stock solution on hand. Thus, since it is taught that hydrated copper sulfate is easier to use in minute amounts and taught to use concentrations of 0.1ppm-0.5ppm and also taught that high concentration will ruin wine, the determination of one to add 0.2ppm would have been easily determined by one of ordinary skill. 
 One would have been motivated to modify the packaged wine beverage of Ferrarini with the wine as taught by Rixford, Cowey, and More Wine since the prior art teaches the addition of copper sulfate and fining produces acceptable wine beverages.
It is noted that the present claim recites adding copper when charging the metal container with treated wine and Cowey teaches that it is known in the art to add copper to wine immediately prior to bottling (1st paragraph) and given the broadest reasonable interpretation of “when charging”, Cowey is expected to meet the limitation since one would reasonable assume that “immediately” prior would encompass a moment in the bottling (charging) process. 
With respect to applicant’s limitation of “sealing the metal container with the oxygen permeable end closure”; as previously stated, Ferrarini does not expressly disclose the end closure as oxygen permeable. Nygaard teaches, “On a global scale, the most commonly used closure for sealing a bottle of wine continues to be extremely market dependent and it appears the verdict is still out regarding the preferred closure type of the future…the decision on which closure to choose is often driven more by retail demands and marketing departments than by the winemakers…In recent years, the leading closure suppliers in each product category (natural cork, technical cork, synthetic closures and screwcaps) have made significant advances in product development and product improvements.” (page 1) and further teaches oxygen management must be considered when deciding on the type of closure (page 2). Therefore, it would have been obvious for one of ordinary skill in the art to seal the wine bottle of modified Ferrarini with the desired type of closure (cork or metal) based on either retail demands or winemaker suggestion and to also consider an oxygen permeable end closure, to allow for the wine to develop optimally, as taught by Nygaard. 
Regarding claim 11, modified Ferrarini is applied to claim 1 as stated above. Nygaard further teaches wherein the oxygen permeable end closure mitigates formation of at least a portion of the sulfur and/or sulfur containing compound (page 4).  
Regarding claim 15, modified Ferrarini is applied to claim 1 as stated above. Nygaard does not teach the breathable metallic lid as coated with a polymertic coating. 

Claims 16-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steeeman, Aluminium Bottles for Wine adding Value to the Drinking Experience in view of Nygaard.
Regarding claims 16, 18, 19, Steeman teaches a metallic container adapted to store a wine product, comprising a metallic side wall having a metallic bottom on a lower end, wherein the metallic side wall having the metallic bottom comprises a first aluminum alloy, and a neck on an upper end, the neck adapted to receive an oxygen permeable closure system (page 4-5). Steeman does not expressly disclose wherein the oxygen permeable closure system comprises a breathable metal lid or a cork. 
Nygaard teaches, “On a global scale, the most commonly used closure for sealing a bottle of wine continues to be extremely market dependent and it appears the verdict is still out regarding the preferred closure type of the future…the decision on which closure to choose is often driven more by retail demands and marketing departments than by the winemakers…In recent years, the leading closure suppliers in each product category (natural cork, technical cork, synthetic closures and screwcaps) have made significant advances in product development and product improvements.” (page 1) and further teaches oxygen management must be considered when deciding on the type of closure (page 2). Therefore, it would have been obvious for one of ordinary skill in the art to seal the wine bottle of Steeman with the desired type of closure (cork or metal) based on either retail demands or winemaker suggestion and to also consider an oxygen permeable end closure, to allow for the wine to develop optimally, as taught by Nygaard. 
Regarding claim 17, claim 16 is applied as stated above. Nygaard does not teach the breathable metallic lid as coated with a polymeric coating. 
	
Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steeman, Aluminum Bottles for Wine adding Value to the Drinking Experience in view of Nygaard and in further view of Cowey, Excessive Copper Fining of Wines Sealed Under Screwcaps in view of More Wine! Copper Sulfate Trials.
Regarding claim 20, Steeman teaches a metallic container adapted to store a wine product, comprising a metallic side wall having a metallic bottom on a lower end, wherein the metallic side wall having the metallic bottom comprises a first aluminum alloy, and a neck on an upper end, the neck adapted to receive an oxygen permeable closure system (page 4-5). Steeman does not expressly disclose wherein the oxygen permeable closure system comprises a breathable metal lid or a cork. 
Nygaard teaches, “On a global scale, the most commonly used closure for sealing a bottle of wine continues to be extremely market dependent and it appears the verdict is still out regarding the preferred closure type of the future…the decision on which closure to choose is often driven more by retail demands and marketing departments than by the winemakers…In recent years, the leading closure suppliers in each product category (natural cork, technical cork, synthetic closures and screwcaps) have made significant advances in product development and product improvements.” (page 1) and further teaches oxygen management must be considered when deciding on the type of closure (page 2). Therefore, it would have been obvious for one of ordinary skill in the art to seal the wine bottle of Steeman with the desired type of closure (cork or metal) based on either retail demands or winemaker suggestion and to also consider an oxygen permeable end closure, to allow for the wine to develop optimally, as taught by Nygaard. 
Nygaard further teaches it is known in the art to use copper fining to reduce the risk of reductive character in wine (page 4) but does not expressly disclose the presently claimed amount. 
Cowey teaches adding copper to wine and states, “it has been observed that copper sulphate is generally being added to wine in order to remove any type of reductive character that is detected during winemaking.” (4th paragraph) and that an amount of 0.5ppm or less has been proven to be a suitable amount (5th paragraph). Further, it is taught that copper sulphate can be used to remove hydrogen sulfide, a cause of unwanted odor, in red and white wines when used at the final stage of fermentations (After fermentation). Cowey also teaches that regulations allows for a concentration 0.5ppm or below and that one would want to only use levels needed since copper can increase the risk of haze after bottling and can also increase the risk of oxidation. 
More Wine discloses that performing bench trials allows you to determine the minimum amount of copper that you can add to wine to be effective and states that since very weak concentrations of copper (0.1ppm-0.5ppm) are being added, one should be careful not to add too much because elemental copper in high concentrations is toxic. Since the minute amount may be difficult and tedious to measure, the best way to make the addition is prepare a stock solution of copper sulfate solution (hydrated copper sulfate) and dilute from there. In doing so one can better control the minute amounts and would also have the benefit of having a stock solution on hand. Thus, since it is taught that hydrated copper sulfate is easier to use in minute amounts and taught to use concentrations of 0.1ppm-0.5ppm and also taught that high concentration will ruin wine, the determination of one to add up to 0.2ppm would have been easily determined by one of ordinary skill. 
Given the teachings of Coway and More Wine, one would have been motivated to add a copper containing compound in an amount up to 0.2ppm, into the metallic containers discussed in Steeman, for the purpose of reducing unwanted odors.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799